Landon, J.,
(dissenting.) The contract made by Wagner, commissioner of highways, with the Berlin Iron Bridge Company being valid, practically exhausts the subject, though it may be possible for the board of supervisors to provide for making a second and wholly unnecessary contract with the King Iron Bridge Company for the same work, as to which I have grave doubts. Be that as it may, the court should do what it can to put a stop to double expenditure for the work. I therefore advise upholding this injunction, without prejudice to the plaintiff’s remedy for damages for breach of the contract with him.